Citation Nr: 0006433	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-13 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned for the service-connected basal cell carcinoma 
secondary to mustard gas exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to July 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision of the RO.  

In December 1999, the Board remanded this matter for 
additional development of the record.  



REMAND

As noted hereinabove, in December 1999, the Board remanded 
this matter for additional development of the record, to 
include a VA skin examination to determine the current nature 
and extent of the veteran's service-connected basal cell 
carcinoma secondary to mustard gas exposure.  Although there 
is evidence in the veteran's claims folder that an 
examination was requested, there is no indication as to 
whether such examination was actually held.  Furthermore, the 
claims folder was forwarded back to the Board without 
issuance of a Supplemental Statement of the Case.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
compliance with the remand orders of the Board or the Court 
has not been achieved, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the veteran must be afforded another 
examination so as to determine the current nature and extent 
of the service-connected basal cell carcinoma secondary to 
mustard gas exposure.  In addition, all medical records 
should be obtained for review.  

Furthermore, as previously noted, the Court recently 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO, following completion of 
the necessary development, should consider whether "staged" 
rating is warranted here.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
the service-connected basal cell 
carcinoma since August 1997.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
skin examination in order to determine 
the nature and extent of the service-
connected basal cell carcinoma secondary 
to mustard gas exposure and any residuals 
thereof.  The claims folder must be made 
available to the examiner prior to the 
examination.  All indicated tests must be 
performed.  The examiner should elicit 
from the veteran and record a detailed 
clinical history regarding the condition 
and any symptoms attributable thereto.  
Detailed clinical findings must be 
recorded.  The examiner should comment as 
to the location, extent, repugnancy and 
disabling character of the scars from his 
basal cell carcinoma, if any.  The 
examiner should also comment on whether 
the scars result in bleeding or are 
otherwise symptomatic.  

3.  After completion of all requested 
development, the RO should again review 
the veteran's claim on the basis of all 
the evidence of record.  This should 
include reviewing, and responding to, the 
recently submitted records.  The RO must 
also consider whether a staged rating is 
applicable, consistent with Fenderson v. 
West.  If any action taken remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




